Opinion by
Beaver, J.,
We think this judgment was properly entered for want of a sufficient affidavit of defense. The opinion of the court below is full, clear and convincing. The defendant had a right to the cancelation of the contract only upon a compliance with the terms and conditions of his policy. These are to be taken together, and, under the 28th section of the by-laws, there could be no cancelation, until all the assessments, for which the members of the company were liable, were paid.
The defendant admits his liability for at least a portion of assessment No. 22. He sent lfis policy for cancelation, with*59out the payment of what he admits to be due. Under the terms of his membership, therefore, in the company, he was not entitled to have his policy canceled, so as to relieve him from the payment of subsequent assessments, so long as the policy was in force or any liability arose under his membership in the company.
It is not necessary to add anything to the opinion of the court below, in which all the questions raised are clearly and fully discussed.
Judgment affirmed.